Citation Nr: 0633554	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.    04-31 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
death benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The appellant in this case is advancing 
her claim for VA benefits based on the service of her 
deceased husband.

In July 2006, the appellant presented testimony before the 
undersigned Veterans Law Judge in Manila; a transcript of 
that hearing is of record.  During the hearing, the appellant 
submitted additional evidence directly to the Board.  The 
appellant waived initial RO consideration of this evidence, 
and the Board accepts this evidence for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.800 (2006). 


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's decedent had no service as a member of 
the Commonwealth Army of the Philippines, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.


CONCLUSION OF LAW

The requirements of basic eligibility for VA death benefits, 
based upon qualifying service by the appellant's late 
husband, have not been met.  38 U.S.C.A. §§ 101, 107, 1521, 
5100-5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.1, 3.3, 3.40, 3.41, 3.203 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent VCAA notice along with the September 2003 
decision.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
1996) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The VA satisfied its duty to notify the appellant 
and had satisfied that duty prior to the final adjudication 
in the July 2004 statement of the case.

As discussed below, the law, not the evidence, controls the 
outcome of this appeal.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The duties to notify and to assist the appellant 
do not apply where the law, as mandated by statute, and not 
the evidence, is dispositive of the claim.  Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

In addition, VA has obtained all relevant, identified, and 
available evidence, and VA has notified the veteran of any 
unobtained evidence.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The appellant is the surviving spouse of a citizen of the 
Republic of the Philippines.  She seeks VA benefits based on 
her deceased husband's asserted honorable military service 
from November 1941 to June 1945.  Her husband died in 
February 2003, and her claim hinges on whether her deceased 
husband's Philippine service is of the type that is 
recognized for certain VA benefits.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 C.F.R. § 3.1.

For the purpose of determining entitlement to various 
categories of VA benefits, the term "service" is deemed to 
include a variety of Philippine military service.  That 
service is deemed to be "active service" only when certified 
by a service department of the Armed Forces of the United 
States.  For example, service in the Philippine Scouts and in 
the organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40.  Service in the Philippine Commonwealth Army prior to 
July 1, 1946, is qualifying service for compensation 
benefits, but not for pension or burial benefits.  38 
U.S.C.A. § 107.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.7, 3.40.  
Service in the Philippine Scouts (except that described in 38 
C.F.R. § 3.40(b))) is included for pension, compensation, 
dependency and indemnity compensation, and burial allowance.  
38 C.F.R. § 3.40(a).

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945) is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments, during 
that period. 38 C.F.R. § 3.40(b).  Service in the 
Commonwealth Army of the Philippines is included, for 
compensation, dependency and indemnity compensation, and 
burial allowance.  38 C.F.R. § 3.40(c).  Service as a 
guerrilla under the circumstances outlined in 38 C.F.R. § 
3.40(d) is also included for compensation, dependency and 
indemnity compensation, and burial allowance.

VA has the authority to prescribe the nature of proof needed 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1).  The governing regulations require that 
service in the Philippine Commonwealth Army (and thus 
veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).  See Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the 
service department's decision on such matters is conclusive 
and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.

It appears that the appellant's husband filed a claim for VA 
benefits in 1975, but that on May 3, 1976, the U.S. 
Department of the Army certified that he had no qualifying 
service.  In response to a request for service verification, 
the Army had written that he had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces. 
Consequently, the RO had informed the appellant's husband 
that he was ineligible for VA benefits because the Army did 
not verify his service and VA had no authority to amend or 
change the decision.

The appellant still maintains that she is entitled to VA 
benefits based upon her deceased husband's alleged qualifying 
military service in the United States Armed Forces during 
World War II.  The National Personnel Records Center (NPRC) 
was again contacted, and the service number was provided for 
reference along with claimed branch of service and assigned 
unit.  In November 2003, NPRC, after undertaking another 
search, indicated that no change was warranted to the prior 
negative certification.  Such a service department 
determination as to an individual's military service shall be 
binding upon VA unless a reasonable basis exists for 
questioning it.  Manibog v. Brown, 8 Vet. App. 465 (1996); 
Duro v. Derwinski, 2 Vet. App. 530 (1992).

At her hearing before the undersigned, the appellant 
submitted a copy of a certificate recognizing her husband's 
service in the Armed Forces of the United States signed by 
President Bush.  However, the certificate is not dated and 
does not reflect any service dates, does not reflect the 
nature/branch of service or even whether service was during 
World War II or otherwise.  Inasmuch as the NPRC reports are 
more definitive, and controlling, the Board finds that they 
are more probative.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").    


ORDER

Basic eligibility for VA death benefits is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


